 Case 3:20-cr-03546-JLS Document 35 Filed 03/31/21 PageID.82 Page 1 of 1



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10                      (HONORABLE JANIS L. SAMMARTINO)
11   UNITED STATES OF AMERICA,               CASE NO.: 20CR3546-JLS
12                           Plaintiff,
                                             ORDER GRANTING JOINT MOTION
13          v.                               TO CONTINUE MOTION HEARING
                                             AND TRIAL SETTING DATE
14   Loretta Lynn Nelson,
15                           Defendant.
16
17          For good cause shown and upon joint motion of the parties, IT IS HEREBY
18   ORDERED that the Motion Hearing currently set for April 2, 2021 at 1:30 p.m., be
19   continued to May 7, 2021 at 1:30 p.m. It is further ordered that the time between
20   April 2, 2021 and May 7, 2021, is excluded under the Speedy Trial Act in the
21   interests of justice.
22          IT IS SO ORDERED.
23   Dated: March 31, 2021
24
25
26
27
28
